Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142398                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DOUGLAS BURKE,                                                                                          Brian K. Zahra,
           Plaintiff/Counter Defendant/                                                                              Justices
           Garnishor-Appellant,
  v                                                                SC: 142398
                                                                   COA: 290590
                                                                   Wayne CC: 04-433025-CZ
  UNITED AMERICAN ACQUISITIONS AND
  MANAGEMENT, INC. d/b/a UNITED
  AMERICAN FREIGHT SERVICES, INC.,
  STONEPATH LOGISTICS DOMESTIC
  SERVICES, INC., and STONEPATH GROUP,
             Defendants/Counter Plaintiffs,
  and
  RADIANT LOGISTICS GLOBAL SERVICES,
  INC.,
           Garnishee Defendant-Intervenor,
  and
  MASS FINANCIAL CORPORATION,
           Intervenor-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 1, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
           p0516                                                              Clerk